Exhibit 10.1

 



December 26, 2018

Crypto Dividends Allocation

Scope of Work  



[image_001.jpg] 

www.KryptoPal.io

515 E Grant St, Suite 150, Phoenix AZ 85004

 



 

Statement of Work (SOW)

 

STATEMENT OF WORK

By and Between

KRYPTOPAL and STERLING CONSOLIDATED CORP

 

This Statement of Work (“SOW”) is made and effective as of the 31st day of
December 2018 (“Effective Date”) by and between STERLING CONSOLIDATED CORP
(“STERLING”), located at 1105 Green Grove Rd., Neptune, NJ 07753, USA and
KRYPTOPAL INC (“KRYPTOPAL”) located at 515 E Grant St, Suite 150, Phoenix AZ
85004, USA (“Provider”) and defines the scope of Services to be performed by the
Provider hereunder. All capitalized terms not otherwise defined herein will have
the meanings given to them in the Agreement.

 

The services performed under this SOW for STERLING products development shall be
performed at KRYPTOPAL locations. Should Provider’s locations be required to
change to better serve STERLING purposes; said change will be mutually agreed
upon and effected,

 

The KRYPTOPAL team is pleased to present a proposal to STERLING. As a proven
provider in the development of Blockchain and Crypto related products and
solutions, KRYPTOPAL is uniquely suited to provide a software solution focused
on the specific needs of STERLING.

 

KRYPTOPAL has a dedicated team of resources providing these services. Located in
Scottsdale, Switzerland, Bangkok and Bangalore, KRYPTOPAL is able to leverage a
cost-effective blended team to provide solutions at the right level of risk to
meet the challenge.

 

Scope of Work

 

Provider has been retained to provide software development support and
assistance to develop STERLING products. The current need is for Web and
Blockchain and Crypto resources, with likely scope expansion to additional
skills as agreed by STERLING and Provider. The Scope of Work for this project is
based on fixed time and budget basis, but it can be changed by STERLING based on
business needs. KRYPTOPAL will accommodate the changes as per the direction and
provide resources for the additional work required.

 

Tasks/deliverables involved in the scope are:

-Process to load shareholders data (as required) using Excel or CSV file

-Review of Sterling’s existing DiMO token (currently on the Rinkeby test
network) and implementations or updates or modifications before release to the
public

-Process to communicate shareholders about the crypto dividend and next steps

-Provide a portal/app for the shareholders to login, create profile and track
allocated tokens

-Process to create crypto wallets for each shareholder

-Process to allocate required crypto tokens to each shareholder

-Process for STERLING to allocate tokens manually (to shareholders) if required

 



Page 1 of 3







December 26, 2018

Crypto Dividends Allocation

Scope of Work  



[image_001.jpg] 

www.KryptoPal.io

515 E Grant St, Suite 150, Phoenix AZ 85004



 

 

KRYPTOPAL Responsibilities:

 

In addition to any other obligations described in this SOW, Provider is
responsible to:

 

1.Provide Infrastructure facilities to all KRYPTOPAL resources.

 

2.Ensure timeliness of deliverables, as mutually agreed.

 

3.Submit invoices in accordance with the Fees and Payment Structure approved by
STERLING for the applicable billing period; Invoices will be submitted in a
timely manner with applicable support.

 

4.Provider is performing for STERLING under other SOWs and will be scheduled as
appropriate to coordinate with such other work to avoid redundancy in effort.

 

5.Report against specific projects, all hours, detailed expenses, if any, for
each month, with distinct separation of projects and systems;

 

6.Induct and train new resources, at No cost to STERLING, for at Least one week
on STERLING processes, standards and guidelines, before productively deploying
the resources under this SOW. Send invoices to STERLING address.

 

Schedule and Cost

 

Project Start Date: January 7th, 2019

Project End Date: April 10th, 2019

 

Based on skills provided, KRYPTOPAL will be billing total of $30,000 with below
payment due schedule.

 

·Jan 10th, 2019: $5,000

·Feb 10th, 2019 $5,000

·Feb 20th, 2019: $10,000

·Apr 10th, 2019: $10,000

 

In addition to the above payment, total of 200,000 shares of Sterling
Consolidated Corp common stock, payable upon completion of the project.

 

Any scope change(s) that impact implementation schedule and/or cost will be
addressed through a formal change order process. No changes will occur unless
agreed upon, in writing, between KRYPTOPAL and STERLING.

 

Checks are payable to KRYPTOPAL

Checks can be mailed to:

KRYPTOPAL

515 E Grant St, Suite 150

Phoenix AZ 85004

 

Page 2 of 3







December 26, 2018

Crypto Dividends Allocation

Scope of Work  



[image_001.jpg] 

www.KryptoPal.io

515 E Grant St, Suite 150, Phoenix AZ 85004

 

 

 

APPROVALS

 

 

STERLING

 

 

 

 

Scott Chichester, CFO

 

 

KRYPTOPAL

 

 

 

 

Venkat Nallapati

Founder

 

 

 

Page 3 of 3





